Ingeaham, P. J.
(dissenting):
I do not agree with Mr. Justice Scott in his construction of this policy concerning the los's to the Consumers Coffee Company. It seems to me that what the parties intended was that the plaintiffs *440should' not incur indebtedness after, the policy was granted to a greater extent than they were willing to grant without the security of the policy. The. various modifications of this. policy by the defendant have rendered its construction difficult.- These plaintiffs _were in the business of selling merchandise to their customers. They had refused to take out a policy in the ordinary form, based' upon the rating given by commercial agencies, but were willing to take out a policy which would insure them against loss to their customers based upon their experience with their customers, but not based upon the customers’ rating with the commercial agencies. That ' experience dejiended, not upon the amount that the customers had been able to pay, but upon'the amount of credit that they had been willing to allow their customers when not insured. Mr. Justice Scott says in his opinion .that “ The amount that they had incurred and not paid would afford no guide to a knowledge of their financial ability.”' That may be true, but it was. what, the plaintiffs, in the usual course of business, had thought it ivas safe to sell to a particular customer that was substituted for á rating; and it was then stated that the insurance was to cover an amount “ not exceeding the highest previous indebtedness for goods shipped by the indemnified to the debtor within 24 months prior to shipping the first item of the goods iiiclnded in the account upon which the loss occurred.” ■ It seems to me that 'it was intended to cover a sale based upon the previous indebtedness which the plaintiffs were willing to extend to a.particular customer when they were not insured, and not the highest previous indebtedness of the customer that had been paid.
I, therefore, dissent from the modification; but- as to the other questions discussed by Mr. Justice Scott, I concur with him.
Extra allowance stricken out and judgment- modified as directed in opinion and as modified affirmed, with costs to defendant. Settle order on notice.